Mark Hounsell General Counsel, Chief Compliance Officer and Corporate Secretary Tel: (514) 734-5779 Fax (514) 340-5530 mark.hounsell@cae.com August 10, 2016 To: Alberta Securities Commission British Columbia Securities Commission Manitoba Securities Commission Office of the Administrator, New Brunswick Securities Commission of Newfoundland and Labrador Ontario Securities Commission Nova Scotia Securities Commission Registrar of Securities, Prince Edward Island Autorité des marchés financiers Saskatchewan Securities Commission Re: CAE
